J-A07014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MODERN MUZZLE LOADING, INC.               :   IN THE SUPERIOR COURT OF
 D/B/A KNIGHT RIFLES                       :        PENNSYLVANIA
                                           :
                     Appellant             :
                                           :
                                           :
               v.                          :
                                           :
                                           :   No. 1514 EDA 2018
 THOMAS F. GOWEN & SONS, INC.              :
 D/B/A/GOWEN & SONS                        :

                    Appeal from the Order April 30, 2018
     In the Court of Common Pleas of Delaware County Civil Division at
                         No(s): No. 2017-009549


BEFORE:      OLSON, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                         FILED NOVEMBER 19, 2019

        Appellant, Modern Muzzle Loading, Inc. d/b/a Night Rifles (Modern

Muzzle), appeals from an order entered on April 30, 2018 which struck a

foreign default judgment entered in its favor and against Thomas F. Gowen &

Sons, Inc. d/b/a Gowen & Sons (TFG). We affirm.

        The record reflects the following facts and procedural history. In April

2016, Modern Muzzle filed an action against TFG in McMinn County,

Tennessee. Anthony M. Gowen, the president of TFG, was personally served

with notice of that action by a process server in Pennsylvania on May 5, 2016.

TFG thereafter did not enter a defense in the Tennessee action and Modern

Muzzle obtained a default judgment in the amount of $7,447.35 on May 31,

2016.



____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07014-19



      Pursuant to 42 Pa.C.S.A. § 4306, the Uniform Enforcement of Foreign

Judgments Act (the Act), Modern Muzzle transferred the Tennessee judgment

to Pennsylvania by filing a copy of the judgment with the office of judicial

support in the Court of Common Pleas of Delaware County on November 14,

2017. Modern Muzzle then filed a writ of execution against TFG and BB&T

Bank, as garnishee, on November 20, 2017. TFG filed a “Petition to Open a

Judgment of Default and Amend or Correct the Judgment and Stay Execution

or Garnishment” (hereafter referred to as “petition”) on January 9, 2018.

TFG’s petition asked the trial court to vacate the judgment and direct TFG to

file an answer to the underlying Tennessee action.           In support of these

requests, TFG’s petition averred that Modern Muzzle failed to comply with the

Pennsylvania Rules of Civil Procedure in serving the original, underlying

complaint and that Modern Muzzle lacked capacity to enforce a foreign

judgment in Pennsylvania because it was not registered to conduct business

within the Commonwealth.

      Modern Muzzle filed a response and brief in opposition to TFG’s petition,

claiming that TFG had asked the court to open the Tennessee judgment and

compel the parties to litigate the case on the merits in Pennsylvania, which

the court lacked authority to do. In response, TFG filed a reply brief asserting

that it was not subject to personal jurisdiction in Tennessee. TFG also filed a

preacipe to amend that sought to convert its original petition into a petition to

strike the Tennessee judgment. In addition, TFG sought to incorporate the

arguments raised in its reply brief into its original petition.

                                       -2-
J-A07014-19



      The trial court convened oral argument on TFG’s petition on April 23,

2018. Thereafter, on April 30, 2018, the trial court entered an order striking

the Tennessee judgment. Modern Muzzle filed a notice of appeal on May 14,

2018 and a court-ordered concise statement of errors complained of on appeal

on June 4, 2018. See Pa.R.A.P. 1925(b). The trial court filed its Rule 1925(a)

opinion on July 17, 2018.     Among other things, the court explained in its

opinion that the Tennessee courts lacked jurisdiction over TFG since Modern

Muzzle failed to effect proper service upon TFG.       See Trial Court Opinion,

7/17/18, at 1 and 6.       Because Tennessee lacked jurisdiction over TFG,

Pennsylvania was not obligated to honor the underlying foreign judgment

entered in this case. See id.

      On June 19, 2018, shortly after the instant appeal was filed, this Court

issued an order directing Modern Muzzle to show cause why its appeal was

not subject to quashal.    See Superior Court Order, 6/19/18, at 1.        Citing

Pa.R.A.P. 311(a)(1) and interpretive case law, our order noted that orders

opening, vacating, or striking off judgments were not appealable as of right.

See id.   In its June 20, 2018 response, Modern Muzzle argued that the

decisions cited in our show cause order were distinguishable from this case

and that an order refusing to enforce a foreign judgment is appealable as of

right. By order entered on July 16, 2018, we discharged our show cause order

and referred issues concerning the finality and appealability of the trial court’s

April 30, 2018 to this panel for consideration.     See Superior Court Order,

7/16/18, at 1. The issues are now ripe for review.

                                      -3-
J-A07014-19



      In its brief, Modern Muzzle raises the following issues for our

consideration.

      Is an order refusing to enforce a foreign judgment appealable as
      of right?

      [Did the trial court commit an error of law or abuse its discretion
      in striking Modern Muzzle’s Tennessee judgment based upon
      factual and/or legal grounds that were not included in TFG’s
      original petition?]

      [Did the trial court commit an error of law by striking Modern
      Muzzle’s Tennessee judgment because Modern Muzzle failed to
      serve TFG pursuant to the Pennsylvania Rules of Civil Procedure?]

      [Did the trial court commit an error of law or abuse its discretion
      in striking Modern Muzzle’s Tennessee judgment due to improper
      service where TFG was personally served with a summons and
      affidavit of sworn account and Tennessee law provides that a party
      may commence a lawsuit through a sworn account?]

Modern Muzzle’s Brief at 4 (issues reordered to facilitate discussion).

      The first issue we address is whether the April 30, 2018 order from

which Modern Muzzle appeals constitutes a final, appealable order.          The

appealability of an order implicates the jurisdiction of this Court and raises a

question of law. See Carmen Enterprises, Inc. v. Murpenter, LLC, 185
A.3d 380, 388 (Pa. Super. 2018), appeal denied, 201 A.3d 725 (Pa. 2019).

As such, our scope of review is plenary and our standard of review is de novo.

Id.

      “[I]t is incumbent [upon this Court] to determine, sua sponte when

necessary, whether [an] appeal is taken from an appealable order.” Kulp v.

Hrivnak, 765 A.2d 796, 798 (Pa. Super. 2000) (citation omitted). Generally

                                     -4-
J-A07014-19


speaking, this Court may assume jurisdiction over appeals taken from final

orders. See Angelichio v. Myers, 110 A.3d 1046, 1048-1049 (Pa. Super.

2015).   In relevant part, Rule 341 of the Pennsylvania Rules of Appellate

Procedure defines a final order as follows:

      Rule 341. Final Orders; Generally

      (a) General rule. Except as prescribed in subdivisions (d)
      [related to appeals from the Superior Court and Commonwealth
      Court], and (e) [addressing criminal orders] of this rule, an appeal
      may be taken as of right from any final order of an administrative
      agency or lower court.

      (b) Definition of final order. A final order is any order that:

            (1) disposes of all claims and of all parties; or

            (2) is expressly defined as a final order by statute; or

            (3) is entered as a final order pursuant to subdivision (c) of
            this rule.

Pa.R.A.P. 341.

      Notwithstanding    Pa.R.A.P.   341,     our   appellate   rules,   in   certain

circumstances, permit appeals from interlocutory orders.         As our Supreme

Court explained:

         in addition to an appeal from final orders of the Court[s] of
         Common Pleas, our rules provide the Superior Court with
         jurisdiction in the following situations: interlocutory appeals
         that may be taken as of right, Pa.R.A.P. 311; interlocutory
         appeals that may be taken by permission, Pa.R.A.P. [312];
         appeals that may be taken from a collateral order, Pa.R.A.P.
         313; and appeals that may be taken from certain distribution
         orders by the Orphans’ Court Division, Pa.R.A.P. 342.




                                      -5-
J-A07014-19


Commonwealth v. Garcia, 43 A.3d 470, 478 n.7 (Pa. 2012) (internal

quotations omitted), quoting McCutcheon v. Phila. Elec. Co., 788 A.2d 345,

349 n.6 (Pa. 2002).

     Pennsylvania Rule of Appellate Procedure 311 holds particular relevance

in the instant case. It provides that an appeal may be taken as of right from

an order refusing to open, vacate, or strike off a judgment; appeals from

orders that open, vacate, or strike off judgments are not appealable. See

Pa.R.A.P. 311(a)(1). Rule 311(a)(1) states:


     Rule 311. Interlocutory Appeals as of Right

     (a) General rule. An appeal may be taken as of right and without
     reference to Pa.R.A.P. 341(c) from:

        (1)   Affecting judgments. An order refusing to open,
              vacate or strike off a judgment. If orders opening,
              vacating or striking off a judgment are sought in the
              alternative, no appeal may be filed until the court has
              disposed of each claim for relief.

Pa.R.A.P. 311(a)(1).

     The parties dispute the appealability of the trial court’s April 30, 2018

order. To establish that the order was final and appealable, Modern Muzzle

cites our prior decision in Greate Bay Hotel & Casino, Inc. v. Saltzman,

609 A.2d 817 (Pa. Super. 1992) (Greate Bay) and contends that the trial

court effectively refused to enforce the Tennessee judgment.     See Modern

Muzzle’s Response to Show Cause Order, 6/20/18, at 4, quoting Greate Bay,
609 A.2d at 818. More specifically, Modern Muzzle asserts that the court’s



                                    -6-
J-A07014-19


refusal to enforce the Tennessee judgment concluded all litigation pertaining

to the matter in Pennsylvania since no Pennsylvania court had the power or

authority to entertain the merits of the underlying Tennessee dispute. See

Greate Bay, 609 A.2d at 818. As such, Modern Muzzle characterizes the trial

court’s order as final and appealable under Pa.R.A.P. 341. TFG maintains that

the trial court’s order did not terminate the litigation since additional litigation

was needed to resolve issues surrounding the garnishment of funds in its bank

account. See TFG’s Brief at 9 and 12-18. Thus, according to TFG, the April

30, 2018 order – which struck off the Tennessee judgment - was interlocutory

and unappealable.

      Great Bay addressed the appealability of an order purporting to open a

foreign default judgment in the context of circumstances quite similar to those

currently before us.       There, Greate Bay, a New Jersey corporation,

commenced an action in New Jersey against Mark Saltzman, a Philadelphia

resident, to recover unpaid gambling debts. When Saltzman failed to appear

and defend against Greate Bay’s claims, a default judgment was entered

against him. Greate Bay eventually transferred the judgment to the Court of

Common Pleas of Philadelphia County pursuant to the Act and obtained a writ

of execution. Thereafter, the trial court granted Saltzman’s petition to open

the judgment. After Greate Bay appealed, the court issued an opinion stating

that its order was not appealable.

      In rejecting the trial court’s conclusion, we said:


                                       -7-
J-A07014-19


     A final order is one which terminates the litigation or precludes
     further action in the trial court. In re Adoption of E.J.W., 515
A.2d 41, 43 (Pa. Super. 1986), citing Peterson v. Philadelphia
     Suburban Transportation Co., 255 A.2d 577 (Pa. 1969); Dash
     v. Wilap Corporation, 495 A.2d 950 (Pa. Super. 1985). Whether
     an order is final “cannot necessarily be ascertained from the face
     of a decree alone, nor simply from the technical effect of the
     adjudication. The finality of an order is a judicial conclusion which
     can be reached only after an examination of its ramifications.”
     Pugar v. Greco, 394 A.2d 542, 545 (Pa. 1978); see also Gordon
     v. Gordon, 439 A.2d 683 (Pa. Super. 1981), affirmed, 449 A.2d
1378 (Pa. 1982). Therefore, how the trial court may characterize
     an order is not controlling, as its finality is determined by its effect.
     In re Adoption of E.J.W., supra.

     The trial court's order in the instant case is final. There is no
     further litigation available to the plaintiff-appellant in
     Pennsylvania. When the trial court “opened” the judgment
     which had been transferred to Pennsylvania from New
     Jersey, the effect of its order was to refuse to enforce the
     New Jersey judgment. The Pennsylvania court lacked both
     the power and jurisdiction to open the New Jersey
     judgment and require that the merits of appellant's claim
     be litigated in Pennsylvania. Only a court of competent
     jurisdiction in New Jersey could open the default judgment
     which had been entered in New Jersey.                 When the
     judgment became final in New Jersey and was thereafter
     filed in Pennsylvania, the Pennsylvania court could either
     enforce the judgment or refuse to enforce the judgment.
     When the Philadelphia court refused to enforce the
     judgment, its order was appealable. Because the trial
     court's order was final, it was not the same as and did not
     have the effect of an order opening a Pennsylvania
     judgment. The latter is interlocutory and not appealable
     under Pa.R.A.P. 311(a)(1).

Greate Bay, 609 A.2d at 818 (parallel citations omitted).

     Although an order opening a domestic Pennsylvania judgment is

interlocutory and not appealable, we conclude, pursuant to the rationale

employed in Greate Bay, that the trial court’s order in this case was final.


                                      -8-
J-A07014-19


Modern Muzzle’s monetary claims against TFG were reduced to judgment in

Tennessee and the judgment was transferred to Pennsylvania under the Act.

When the trial court struck off the judgment, the effect was to refuse

enforcement.    As no Pennsylvania court possessed either the power or

authority to compel the parties to litigate the merits of the underlying

Tennessee action in Pennsylvania, the matter came to a conclusion when the

court refused to enforce the judgment and no further litigation was available

to Modern Muzzle in Pennsylvania.

      We do not agree with TFG’s position that issues surrounding the

garnishment of funds held in its bank account preclude the exercise of

appellate jurisdiction under Rule 341. See TFG’s Brief at 16 (trial court’s order

was not final because it did not dispose of all claims and all parties) and 21

(“[Modern Muzzle’s] appeal was interlocutory in nature because the issue of

the garnished funds remained outstanding at the time that [Modern Muzzle]

filed the within appeal.”). TFG, in its brief, does not dispute that the amount

of the Tennessee judgment is readily ascertainable from the document but,

instead, merely attacks the validity of the judgment.         Since no further

litigation was required to determine the extent of TFG’s obligations under the

Tennessee judgment, the order striking off the judgment was final and

appealable. See Greate Bay, 609 A.2d at 818.




                                      -9-
J-A07014-19


     We turn now to Modern Muzzle’s challenges alleging that the trial court

erred in striking off the Tennessee judgment against TFG.        The following

principles govern our review of such claims.

     An appeal regarding a petition to strike a default judgment
     implicates the Pennsylvania Rules of Civil Procedure. Oswald v.
     WB Public Square Associates, LLC, 80 A.3d 790, 793 (Pa.
     Super. 2013). Issues regarding the operation of procedural rules
     of court present us with questions of law. Id. Therefore, “our
     standard of review is de novo and our scope of review is plenary.”
     Id.

     “A petition to strike a judgment is a common law proceeding which
     operates as a demurrer to the record. A petition to strike a
     judgment may be granted only for a fatal defect or irregularity
     appearing on the face of the record.”           Midwest Financial
     Acceptance Corp. v. Lopez, 78 A.3d 614, 622–623 (Pa. Super.
     2013). “[A] petition to strike is not a chance to review the merits
     of the allegations of a complaint. Rather, a petition to strike is
     aimed at defects that affect the validity of the judgment and that
     entitle the petitioner, as a matter of law, to relief.” Oswald, [80
     A.3d at 794]. A fatal defect on the face of the record denies the
     prothonotary the authority to enter judgment. Erie Ins. Co. v.
     Bullard, 839 A.2d 383, 388 (Pa. Super. 2003).              When a
     prothonotary enters judgment without authority, that judgment is
     void ab initio. Id. “When deciding if there are fatal defects on
     the face of the record for the purposes of a petition to strike a
     [default] judgment, a court may only look at what was in the
     record when the judgment was entered.” Cintas Corp. v. Lee's
     Cleaning Services, Inc., 700 A.2d 915, 917 (Pa. 1997).

        A judgment is void on its face if one or more of three
        jurisdictional elements is found absent: jurisdiction of the
        parties; subject matter jurisdiction; or the power or authority
        to render the particular judgment. The term “jurisdiction”
        relates to the competency of the individual court,
        administrative body, or other tribunal to determine
        controversies of the general class to which a particular case
        belongs. Moreover, it is never too late to attack a judgment
        or decree for want of jurisdiction, as any such judgment or
        decree rendered by a court which lacks jurisdiction of the
        subject matter or the person is null and void, and can be

                                    - 10 -
J-A07014-19


          attacked by the parties at any time. A petition to strike a
          judgment founded on a jurisdictional deficiency is therefore
          not subject to the same “timeliness” considerations as a
          petition to open the judgment.

      Flynn v. Casa Di Bertacchi Corp., 674 A.2d 1099, 1105 (Pa.
      Super. 1996).

Green Acres Rehabilitation and Nursing Center v. Sullivan, 113 A.3d
1261, 1267-1268 (Pa. Super. 2015) (parallel citations omitted) (Green

Acres).

      Lack of personal jurisdiction will not only support an order granting a

motion to strike a judgment, it also serves as grounds to reject enforcement

of a foreign judgment. This Court previously said that judgments entered in

our sister states are

      entitled to full faith and credit in Pennsylvania so long as “there
      was jurisdiction by the court which originally awarded the
      judgment, see Stambaugh v. Stambaugh, 329 A.2d 483 (Pa.
      1974), and the defendant had an opportunity to appear and
      defend, see Morris Lapidus Associates v. Airportels, Inc.,
      361 A.2d 660 (Pa. Super. 1976).” Everson v. Everson, 431 A.2d
889, 895-896 (Pa. 1981). The courts in Pennsylvania will refuse
      to give full faith and credit to a foreign judgment if it was obtained
      in derogation of a basic, due process right of the defendant.
      Hanson v. Denckla, 357 U.S. 235, 255 (1958). However, when
      “the court of another state has purported to act on the merits of
      a case, its jurisdiction to do so and the regularity of its proceedings
      are presumptively valid.” Barnes v. Buck, 346 A.2d 778, 782
      (Pa. 1975). The party challenging the validity of the judgment,
      therefore, bears the burden of showing any irregularity in the
      proceedings. Commonwealth, Department of Transportation
      v. Granito, 452 A.2d 889, 891 (Pa. Cmwlth. 1982).

Greate Bay, 609 A.2d at 819 (parallel citations omitted), quoting Noetzel v.

Glasgow, Inc., 487 A.2d 1372, 1375-1376 (Pa. Super. 1985).


                                      - 11 -
J-A07014-19


      Initially, Modern Muzzle challenges the order granting TFG’s petition to

strike by asserting that the trial court erred in considering factual issues and

grounds for relief that were not raised in TFG’s initial filing. Citing Pa.R.C.P.

206.1(b), Modern Muzzle argues that all grounds for relief asserted in support

of a petition to strike and/or open a default judgment must be included in a

single petition. See Modern Muzzle’s Brief at 14, quoting Pa.R.C.P. 206.1(b)

(“A petition shall specify the relief sought and state the material facts which

constitute the grounds therefor. All grounds for relief, whether to strike or

open a default judgment, shall be asserted in a single petition.”) (emphasis

omitted). Modern Muzzle maintains that the trial court impermissibly “based

its decision to strike the [Tennessee j]udgment on the additional grounds

raised in TFG’s [r]eply [materials].” Modern Muzzle’s Brief at 17.

      We agree with the trial court that this claim is meritless. See Trial Court

Opinion, 7/17/18, at 5. TFG’s original petition alleged, among other things,

that there was a conflict between the procedural rules of Pennsylvania and

Tennessee as to who may serve original process, that Pennsylvania’s rules

should apply because it had the most significant relationship to the underlying

dispute, and that, as a result, service of original process should have been

accomplished by a sheriff and not a process server as occurred in this case.

See Petition, 1/9/18, at 6. Because service of original process was improper,

TFG asserted that the Tennessee judgment should be opened because the

court had no jurisdiction over TFG and lacked power to enter the challenged


                                     - 12 -
J-A07014-19


judgment. See Petition, 1/9/18, at 5 and 7. As we shall explain below, the

trial court entered a sustainable ruling confined strictly to these grounds.

Hence, Modern Muzzle is not entitled to relief on its claim that the trial court

erred or abused its discretion in striking the Tennessee judgment based upon

legal arguments and factual assertions that were not advanced by TFG in its

opening petition.1

       Modern Muzzle next argues that the trial court committed an error of

law by striking the Tennessee judgment on grounds that Modern Muzzle failed

to serve TFG pursuant to the Pennsylvania Rules of Civil Procedure.             To

recount, Modern Muzzle commenced this litigation by filing a collection action

in Tennessee on April 19, 2016. Thereafter, Modern Muzzle retained a process



____________________________________________


1 We also reject Modern Muzzle’s passing claim that TFG’s original petition
should be read only as a petition to “open” since it was captioned as such and
since it expressly asked the trial court to open the Tennessee judgment, which
the court lacked authority to do. See Greate Bay, 609 A.2d at 818
(Pennsylvania court lacked power and authority to open judgment entered in
New Jersey; only court of competent jurisdiction in New Jersey could do so).
We acknowledge TFG’s procedural misstep but, under the circumstances, shall
view its initial filing as a petition to strike the judgment. We note, as indicated
above, that TFG’s opening submission asserted improper service and lack of
jurisdiction, which constitute cognizable grounds for relief in the context of a
petition to strike off a judgment transferred from another state. In addition,
the trial court accepted TFG’s oral request, at the April 23, 2018 hearing, to
correct the title of its petition from a petition to open to a petition to strike.
See Trial Court Opinion, 7/17/18, at 2. In view of these circumstances, we
perceive no error in the trial court’s decision to overlook TFG’s failure to
caption its initial filing as a petition to strike. See Green Acres, 113 A.3d at
1272 (“Under the doctrine of substantial compliance, the trial court may
overlook any procedural defect that does not prejudice a party's rights.”)
(citation and internal quotation omitted).

                                          - 13 -
J-A07014-19


server who served a summons and civil warrant on a TFG officer in

Pennsylvania on May 5, 2016. Modern Muzzle claims on appeal that because

it commenced and obtained a judgment in the underlying action in Tennessee,

it could rely upon Tennessee’s procedural rules to effectuate service of original

process in Pennsylvania.       TFG objected, claiming in its petition that

Pennsylvania   and   Tennessee    procedural    rules   were   in   conflict,   that

Pennsylvania had a more significant relationship to the dispute, and that a

sheriff needed to serve original process in accordance with Pennsylvania

procedural law.    Without valid original service, TFG maintained that the

Tennessee court lacked jurisdiction to enter the judgment. The trial court

agreed with TFG and struck Modern Muzzle’s Tennessee judgment.

      We begin our analysis by reviewing the relevant procedural rules in both

states. Pursuant to Rule 4.01 of the Tennessee Rules of Court, “[a] summons

and complaint may be served by any person who is not a party and is not less

than 18 years of age,” so long as the individual is identified by name and

address on the return of service. Tn.R.C.P. 4.01(2). When service is to be

made on a foreign corporation doing business in Tennessee, Rule 4.04(4)

allows service through the delivery of a copy of the summons and of the

complaint to an officer or managing agent of the corporation.            Tn.R.C.P.

4.04(4). Lastly, in relevant part, Tennessee permits service upon defendants

outside the state “by any form of service authorized for service within this

state pursuant to Rule 4.04,” Tn.R.C.P. 4.05(1)(a), or “in any manner


                                     - 14 -
J-A07014-19


prescribed by the law of the state in which service is effected for an action in

any of the courts of general jurisdiction in that state.” Tn.R.C.P. 4.05(1)(b).

In Pennsylvania, with limited exceptions not applicable here, “original process

shall be served within the Commonwealth only by the sheriff.” Pa.R.C.P.

400(a) (emphasis added).      A conflict emerges from a comparison of the

procedural rules of Tennessee and Pennsylvania since Tennessee allows

service of process outside the state by any individual over 18 who is not a

party to the action while Pennsylvania only permits a sheriff to effect service

within the Commonwealth.

      The parties have not cited, and we have been unable to locate, an

analogous case considering the validity of a foreign judgment where the

judgment holder made original service in a manner that complied with a

procedural rule of the rendering state but which stood in conflict with a

corresponding rule of Pennsylvania procedure.       In the absence of guiding

precedent that addressed such a conflict, the trial court looked to

Pennsylvania’s choice of law principles. See Trial Court Opinion, 7/17/18, at

6. Under Pennsylvania law, a choice of law issue is determined by ascertaining

which state possesses the greater interest in the application of its law to the

pending dispute. See, e.g., McDonald v. Whitewater Challengers, Inc.,

116 A.3d 99, 109 (Pa. Super. 2015), appeal denied, 130 A.3d 1291 (Pa.

2015). This inquiry turns on the nature and quality each state has with the

particular issue before the court.   See id.   Because the contract between


                                     - 15 -
J-A07014-19


Modern Muzzle and TFG was performed in Pennsylvania, the trial court

concluded that Pennsylvania’s procedural rules should govern the service of

original process in Pennsylvania.    See Trial Court Opinion, 7/17/18, at 6.

Hence, it found that service of process was invalid.

      The trial court did not err in concluding that Pennsylvania’s procedural

rules should govern the service of process issue in this matter. The United

States Supreme Court has explained that, “[t]he Full Faith and Credit Clause

[of the United States Constitution] does not compel a state to substitute the

statutes of other states for its own statutes dealing with a subject matter

concerning which it is competent to legislate.” Sun Oil Co. v. Wortman, 486
U.S. 717, 722 (1988).       Moreover, since a state is competent to enact

provisions relating to judicial procedures, it may apply its own procedural rules

to cases litigated in its courts. See id. Pennsylvania follows these principles.

“Whenever Pennsylvania is the chosen forum state for a civil action, our state's

procedural rules[,] i.e. the Pennsylvania Rules of Civil Procedure[,] govern, no

matter what substantive law our courts must apply in resolving the underlying

legal issues.” Ferraro v. McCarthy–Pascuzzo, 777 A.2d 1128, 1137 (Pa.

Super. 2001) (citation modified).

      In this case, however, Tennessee was the chosen forum, not

Pennsylvania. Relying on this fact, Modern Muzzle argues that it was entitled

to make service pursuant to Tennessee’s procedural rules.          See Modern

Muzzle’s Brief at 21. Modern Muzzle’s contention is undermined, somewhat,


                                     - 16 -
J-A07014-19


by the plain terms of Rule 4.05(1) of the Tennessee Rules of Court. That

provision permits service upon out-of-state defendants by any method

permitted within Tennessee or by any manner prescribed by the law of the

state in which service is to be effected. See supra. Since Tennessee permits

out-of-state service by means of domestically approved service or by means

adopted by her sister states, Tennessee has, at best, a diminished interest in

the method used to achieve service on foreign defendants. For this reason,

the trial court did not err in holding that Pennsylvania’s procedural rules

applied and that service was defective in this case. See McDonald, 116 A.3d

at 107 (explaining that if only one jurisdiction's governmental interests would

be impaired by the application of the other jurisdiction's law, a court must

apply the law of the state whose interests would be harmed if its law were not

applied).

      Finally, Modern Muzzle argues that the trial court erred or abused its

discretion in striking Modern Muzzle’s Tennessee judgment due to improper

service since a TFG officer was personally served with a summons and affidavit

of sworn account and Tennessee law provides that a party may commence a

lawsuit through such a form of service.      Because we have concluded that

service was invalid owing to Modern Muzzle’s use of a process server and not

a sheriff, we need not consider Modern Muzzle’s final claim.

      Order affirmed.




                                    - 17 -
J-A07014-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/19




                          - 18 -